Cuyahoga App. No. 94677, 2010-Ohio-5251. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Journal Entry filed November 22, 2010:
“Whether R.C. 2315.21(B), as amended by S.B. 80, effective April 7, 2005, is unconstitutional, in violation of Section 5(B), Article IV of the Ohio Constitution, because it is a procedural law that conflicts with Civ.R. 42(B).”
Pfeifer and O’Donnell, JJ., dissent.
The conflict case is Hanners v. Ho Wah Gentling Wire & Cable, Franklin App. No. 09AP-361, 2009-Ohio-6481.